Title: Emmanuel, marquis de Grouchy to Thomas Jefferson, 20 October 1817
From: marquis de Grouchy, Emmanuel,
To: Jefferson, Thomas


                    
                        Eleutherian Mills, près Wilmington, le 20 8bre 1817.
                    
                    Une Sorte de fatalité Semble S’oppôser, Monsieur, a l’exécution d’un des premiérs projets que j’aie formé en arrivant aux Etâts Unis, celui d’une course en Virginie, qui me mit a même de vous payer, comme a l’un des fondateurs de la liberté américaine, le tribut de Vénérâtion, et de gratitude qu’on éprouve le besoin d’offrir a celui que distinguent de Si émminens Services rendus a Son pays, et a la cause de l’humanité.  Maintes fois j’ai été au moment d’aller acquitter cette dêtte: et toujours j’en ai été empêché par des circomstances imprévues.  Enfin, il y à deux jours que je partis de philadelphie pour Monticello, avec mon fils, qui partage tout le désir que j’ai de vous connoitre personellement; et voila qu’une indispôsition grâve, inopinément Survenue a ce jeune homme, m’oblige a m’arrèter chéz MM. Dupont. Je Suis d’autant plus contrarié de ce contre tems, Monsieur, que je Sais de M. Short que vous devés quitter Monticèllo, le premier Novembre, pour aller pâsser le restant de la belle Saison, dans une autre de vôs proprietés plus éloignée, et qu’ainsi Je ne saurais etre en mesure de vous joindre cet automne. forcé d’ajourner encore, une course, a laqu’elle vos relâtions avec Lafayette, Condorcet, Mon beau frere, et plusieurs de mês amis en Europe, prêttoient un intérêt de plus, permêttés que je vous prie de croire au bien vif regrèt que j’en éprouve.  agreés aussi mês éxcuses de ce que je ne vous ai pâs envoyé plutôt, la lettre ci incluse, que lafayette me donna pr vous, au moment ou ne pouvant plus Servir mon pays, il ne me restoit d’autre Parti a prendre que de Soustraire ma tête au 
										fer assassin des tirans qui nous ont été impôsés par l’etranger.  le désir de vous remêttre moi même cette lettre, me l’a fait garder entre mês mains, jusques a ce jour.
                    Le printems prochain ne S’ecoulera pâs, Monsieur, Sans que j’aille vous dire combien je me félicite d’habiter Votre intérèssante patrie: combien je Suis fier, et reconnoissant, de l’honnorable hospitalité qui m’y est départie: et que  Si quelque chôse peut atténuer l’amertume dont m’abreuve un lointain éxhil, et l’etât d’asservissement, et de dégradâtion de mon pays, c’est de Voir le Vôtre heureux, puissant, libre, et réspecté, par l’effét d’institutions basées Sur cês mêmes principes pour l’affermissement des quéls j’ai inutilement versé tant de fois mon sang, mais que vous avés Sus faire triompher dans vôs vastes contrées.
                    
                        En attendant que je puisse vous éxprimer de vive Voix, Monsieur, tous les Sentimens que, de concert avec les hommes libéraux de l’ancien, et du nouveau Monde, je vous ai voué dés longtems, Veuillés en agreer ici l’hommage, qui quoique tardif en apparence, n’en a pâs moins été aussi constant, que Sincère./.
                        le Mal Cte de Grouchy
                    
                 
                    Editors’ Translation
                    
                        
                            Eleutherian Mills, near Wilmington, 
              20 October 1817.
                        
                        Sir, it seems as though destiny opposes the execution of one of the first plans I formulated on arriving in the United States, which was a trip to Virginia that would allow me to pay you, as one of the founders of American freedom, the tribute of veneration and gratitude that one feels compelled to offer to someone who distinguishes himself by such eminent services to his country and the cause of humanity.
I have often been on the verge of settling this debt, and every time unforeseen circumstances prevented me from doing so.  Two days ago I finally left Philadelphia for Monticello with my son, who shares my desire to get to know you, and voilà, this young man is unexpectedly afflicted with a serious illness, which obliges me to stop over at the home of the du Ponts. This contretemps upsets me all the more, Sir, as I learn from Mr. Short that you plan to leave Monticello on the first of November and spend the rest of the fine season at another of your properties farther away, and that, therefore, I will be unable to join you this autumn. I will again be forced to postpone a trip that your relationship with Lafayette, my brother-in-law Condorcet, and several of my other friends in Europe would have made all the more interesting. I beg you to believe that I regret it quite keenly.  Accept also my apologies for not having sent you earlier the enclosed letter, which Lafayette gave me for you when, being unable to serve my country any longer, I could do nothing but withdraw my head from the 
										murderous sword of the tyrants imposed on us by foreigners.  The desire to hand you this letter in person made me keep it with me until today.
                        I will not let next spring go by, Sir, without coming to tell you how pleased I am to live in your interesting country and how proud and grateful I am for the honorable hospitality afforded me here. If anything can alleviate the bitterness that fills me because of my exile far from home and my country’s servitude and degradation, it is seeing yours happy, powerful, free, and respected, because your  institutions are based on those same principles for the strengthening of which I have uselessly shed my blood many times. You have known how to make them triumph in your vast country.
                        
                            Until I can express in person, Sir, all the feelings for you that I have long shared with the liberal men of both the old and new worlds, please accept here the homage which, while seemingly late in coming, has been as constant as it is sincere./.
                            Maréchal Comte  de Grouchy
                        
                    
                